DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Amendment
The amendment filed on 08/10/2022 has been entered.  Claims 38, 42, 47, 54-55, 57, 60 and 62 have been amended; claims 41, 43, 45, 50-52, 56, 58-59, 61 and 63-64 have been canceled (claims 1-37, 39-40, 44, 46, 48-49 and 53 were canceled in a previous amendment); and no new claims have been added.  Claims 38, 42, 47, 54-55, 57, 60 and 62 remain pending in the application.  The objections to claims 38 and 42 are withdrawn based on Applicant’s amendments to claim 38.  Upon further consideration, the objections to claims 55, 57, 60 and 62 are withdrawn.  The rejections of claim 42 and 54 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to those claims.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 38, 42, 47, 54-55, 57, 60 and 62 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein.  Regarding the amendments to the claims as they relate to the  35 U.S.C. 112(a) rejection, Applicant states on page 8 of the Remarks filed on 08/10/2022, that the claims clearly recite that a base station included in the MCG.  This statement does not address the substance of the 112(a) rejection of claims 55 and 60 as set forth below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 has been placed in the record and considered by the examiner.

Claim Objections
Claims 47 and 54 are objected to because in the preamble of claim 47, “. . . radio link failure (RLF) in a ()wireless . . . ” should be changed to -- . . . radio link failure (RLF) in a [[()]]wireless . . . “  Claim 54 is objected to based on its dependency from claim 47.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 55, 57, 60 and 62 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claim 55 recites, in pertinent part,  “A method for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) the method performed by a base station, comprising: receiving, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment; . . . wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3).  
	Applicant's specification discloses that a UE is configured with SRB1 on the MCG and with SRB3 on SCG (see ¶¶ [0012] and [0014] and FIGs. 1B and 2B of Applicant’s published application).  The MCG and SCG are different entities.  See FIGs. 1B and 2B illustrating that the MN 200 (i.e. master node, see ¶ [0024]) and SN 300 (i.e. secondary node, see ¶ [0024]) are different nodes (i.e. different base stations.).  The method of claim 55 is not performed by a base station, but rather is performed by a plurality of base stations, i.e. a base station in the MCG and a base station in the SCG.  It is clear from FIGs. 1B and 2B that the SCG failure message transmitted over SRB1 by the UE is received by a first base station (i.e. MN 200) and the RRC reconfiguration message is transmitted to the UE via SRB3 by a different base station (i.e. SN 300).  Thus, claim 55 adds new matter because Applicant’s specification does not support a method performed by a base station (i.e. one base station) that includes the base station receiving, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment and that includes a RRC reconfiguration message transmitted to a UE via a SRB3.  Examiner also notes that the last limitation of claim 55 is not performed by a base station, but rather is performed by the UE.
	Claim 60 recites, in pertinent part,  “A base station for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group(SCG) the base station comprising: . . . a processor . . . configured to: receive, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment . . ., wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3) . . .”  Using the same rationale set forth in detail above for claim 55, it is clear from FIGs. 1B and 2B that the SCG failure message transmitted over SRB1 by the UE is received by a first base station (i.e. MN 200) and the RRC reconfiguration message is transmitted to the UE via SRB3 by a different base station (i.e. SN 300).  Therefore, claim 60 adds new matter because Applicant’s specification does not support a base station comprising a processor configured to receive, via a signaling radio bearer 1 (SRB 1), a SCG failure message from a user equipment and transmit a RRC reconfiguration message to a UE via a SRB3.  Examiner also notes that the last limitation of claim 60 is not performed by a base station, but rather is performed by the UE.
	Claims 57 and 62 are rejected under § 112(a) due to their dependency from claims 55 and 60, respectively.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG Pub 2021/0314826 A1, hereinafter “Chang”) in view of Tsuboi et al. (US PG Pub 2022/0038929 A1, hereinafter “Tsuboi”), and further in view of Park et al. (US PG Pub 2019/0215756 A1, hereinafter “Park”).
	Regarding claim 38, Chang (cited in the PTO-892 form mailed on 01/27/2022) teaches a method for handling a radio link failure (RLF) in a new radio (NR) wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) (¶¶ [0063], [0065]) the method comprising:  receiving, a radio resource control (RRC) reconfiguration message including a measurement configuration information associated with the SCG (¶¶ [0055] – [0065] disclose that a UE receives an RRC reconfiguration message from a base station that includes an information element rlf-TimerAndConstants.  IE rlf-TimerAndConstants includes the value of the T312 timer.  The T312 is associated with a measurement configuration corresponding to an SCG); in case that use of a T312 timer is configured in report configuration information corresponding to the measurement configuration information (¶¶ [0006], [0065] T312 is a timer associated with a measurement configuration corresponding to a cell group, wherein the cell group comprises a master cell group (MCG) and a secondary cell group (SCG)) and a T310 timer is running, starting the T312 timer based on the measurement configuration information associated with the SCG (¶ [0032] . . . if the UE supports the T312 and the configuration for the event includes a configuration (an information element useT312) indicating that the T312 is available, and if the T310 is running, and if the T312 is not running, then the T312 is started), including a value of the T312 timer (¶¶ [0060] – [0066]  information element rlf-TimerAndConstants including the value of the T312).
	Chang does not teach that the RRC reconfiguration message is received via a signaling radio bearer 3 (SRB 3); based on an expiry of the T312 timer on a primary SCG cell (PSCell), declaring a RLF of the SCG; and transmitting, via a signaling radio bearer 1 (SRB1), a SCG failure message including a cause value corresponding to a failure type as the expiry of the T312 timer.
	In analogous art, Tsuboi teaches that the RRC reconfiguration message is received via a signaling radio bearer 3 (SRB 3) (¶ [0103] In MR-DC, the UE 122 may individually have (manage) a timer controlled by. . . the measurement configuration configured by the SCG . . . (for example, a timer used to periodically report measurement information based on the measurement configuration configured by the SCG. . . the measurement configuration of the SCG may be notified by the SRB 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to implement the teaching of Tsuboi.  One would have been motivated to do so in order to enable a user device to efficiently perform communication by reducing complexity of protocol processing associated with mutli-RAT dual connectivity.  (Tsuboi ¶¶ [0022], [0031])
	The combination of Chang and Tsuboi does not teach based on an expiry of the T312 timer on a primary SCG cell (PSCell), declaring a RLF of the SCG; and transmitting, via a signaling radio bearer 1 (SRB1), a SCG failure message including a cause value corresponding to a failure type as the expiry of the T312 timer.
	In analogous art, Park teaches based on an expiry of the T312 timer on a primary SCG cell (PSCell), declaring a RLF of the SCG; and transmitting . . .  a SCG failure message including a cause value corresponding to a failure type as the expiry of the second timer (¶ [0176] discloses that If a physical layer problem occurs on a PSCell of a SCG, UL transmissions towards cells of the SCG may be stopped and a master gNB may be informed by the wireless device of a SCG failure type; ¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]), wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t310 timer and/or a t312 timer.  Although Park does not teach that the SCG failure message sent to the master gNB is transmitted via a signaling radio bearer 1 (SRB1), one of ordinary skill in the art would readily recognize that such signaling information to a master gNB would be transmitted over SRB 1.  For example, ¶ [0103] of Tsuboi discloses that measurement configuration (i.e. signaling information) is notified to the MCG over SRB 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang and Tsuboi to implement the teaching of Park.  One would have been motivated to do so in order for a base station to determine updated cell parameters to reduce the likelihood of future connection failures, thereby increasing overall system throughput.  (Park ¶ [0004])
			
	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 38 including a User Equipment (UE) (FIG. 5 UE 30) configured to handle a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) and a secondary cell group (SCG) (¶¶ [0063], [0065]) the UE comprising: a transceiver (¶¶ [0035] and [0055] – [0065] disclose that the UE transmits and receives, thus the UE includes a transceiver); and a processor (FIG. 5 processor 301), coupled with the transceiver taught by Chang.
	
Claims 42 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Tsuboi, in view of Park, and further in view of Xu (US PG Pub 2020/0178331 A1, hereinafter “Xu”).
	Regarding claim 42, the combination of Chang, Tsuboi and Park does not teach wherein the SCG failure message is transmitted via MCG transmission, upon declaring the RLF of the SCG.
	In analogous art, Xu teaches wherein the SCG failure message is transmitted via MCG transmission, upon declaring the RLF of the SCG (¶ [0185] RLC failure of a non-duplicated SCG bearer or a primary SCG duplicated bearer may trigger SCG-RLF and SCG failure procedure. . . The UE 106 may send SCG failure information to the NW via the MCG.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang, Tsuboi and Park to implement the teaching of Xu.  One would have been motivated to do so to enable a UE to send failure information regarding the SCG to the network via the MCG bearer, so that the network can reconfigure and restore the SCG bearer, thereby minimizing negative impact to system throughput.  (Xu ¶ [0185])
	
	Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth for claim 42.

Claims 55 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Tsuboi, and further in view of Chang.
	Regarding claim 55, Park teaches a method for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) (¶ [1073]) and a secondary cell group(SCG) (¶ [0173]) the method performed by a base station (FIG. 4 base station 401), comprising: receiving . . . a SCG failure message from a user equipment (¶ [0176] discloses that If a physical layer problem occurs on a PSCell of a SCG, UL transmissions towards cells of the SCG may be stopped and a master gNB may be informed by the wireless device of a SCG failure type; ¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]); and obtaining a cause value for the RLF of the SCG from the SCG failure message, wherein the cause value corresponds to a failure type indicating an expiry of a T312 timer (¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]), wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be a t312 timer). 
	Park does not teach that the SCG failure message is received via a signaling radio bearer 1 (SRB 1), wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3), wherein, in case that use of a T312 timer is configured in report configuration information corresponding to the measurement configuration information and a T310 timer is run at the UE, the T312 timer is started at the UE based on the measurement configuration information associated with the SCG, including a value of the T312 timer, and wherein, based on the expiry of the T312 timer on a primary SCG cell (PSCell), the RLF of the SCG is declared at the UE.
	In analogous art, ¶ [103] of Tsuboi teaches that measurement configuration (i.e. signaling information) is notified to the MCG over SRB 1.   So, although Park does not teach that the SCG failure message sent to the master gNB (i.e. MCG) is transmitted via a signaling radio bearer 1 (SRB1), one of ordinary skill in the art would readily recognize that the teaching of Tsuboi could be applied to Park in order to transmit other signaling information to a master gNB over SRB 1.  Tsuboi also teaches wherein a radio resource control (RRC) reconfiguration message including measurement configuration information associated with the SCG is transmitted to a user equipment (UE) via a signaling radio bearer 3 (SRB3) (¶ [0102] The gNB 108 transmits measurement configuration information elements (also referred to as measurement configuration) to the UE 122 by using an RRC reconfiguration (RRCReconfiguration); ¶ [0103] In MR-DC, the UE 122 may individually have . . .  a variable VarMeasConfig for holding a second measurement configuration configured by the SCG . . .  and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the second measurement configuration. In MR-DC, the UE 122 may individually have (manage) a timer controlled by. . . the measurement configuration configured by the SCG . . . (for example, a timer used to periodically report measurement information based on the measurement configuration configured by the SCG. . . the measurement configuration of the SCG may be notified by the SRB 3 {interpreted as the RRCReconfiguration message includes measurement configuration configured by the SCG/associated with the SCG.  The measurement configuration is transmitted to the UE over SRB 3 and the measurement configuration includes information regarding a timer (i.e. second timer) to be used for reporting measurement information of the SCG).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to implement the teachings of Tsuboi.  One would have been motivated to do so in order to enable a user device efficiently perform communication by reducing complexity of protocol processing associated with mutli-RAT dual connectivity.  (Tsuboi ¶¶ [0022], [0031])
	The combination of Park and Tsuboi does not teach wherein, in case that use of a T312 timer is configured in report configuration information corresponding to the measurement configuration information and a T310 timer is run at the UE, the T312 timer is started at the UE based on the measurement configuration information associated with the SCG, including a value of the T312 timer, and wherein, based on the expiry of the T312 timer on a primary SCG cell (PSCell), the RLF of the SCG is declared at the UE.
	In analogous art, Chang teaches wherein, in case that use of a T312 timer is configured in report configuration information corresponding to the measurement configuration information (¶¶ [0055] – [0065] disclose that a UE receives an RRC reconfiguration message from a base station that includes an information element rlf-TimerAndConstants.  IE rlf-TimerAndConstants includes the value of the T312 timer.  The T312 is associated with a measurement configuration corresponding to an SCG); (¶¶ [0006], [0065] T312 is a timer associated with a measurement configuration corresponding to a cell group, wherein the cell group comprises a master cell group (MCG) and a secondary cell group (SCG)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Tsuboi to implement the teaching of Chang.  One would have been motivated to do so in order to manage a timer used to implement fast handover failure recovery, thereby shortening a handover interruption time period, which increases system throughput.  (Chang ¶ [0004])
	The claim language “and a T310 timer is run at the UE, the T312 timer is started at the UE based on the measurement configuration information associated with the SCG, including a value of the T312 timer, and wherein, based on the expiry of the T312 timer on a primary SCG cell (PSCell), the RLF of the SCG is declared at the UE” describe actions performed by the UE, not the base station.  Because claim 55 recites a method performed by a base station, the quoted limitations are not given patentable weight in citing art to reject the claim.  However, as set forth above for claim 38, Examiner notes that Park teaches “based on the expiry of the T312 timer on a primary SCG cell (PSCell), the RLF of the SCG is declared at the UE” (¶ [0176] discloses that If a physical layer problem occurs on a PSCell of a SCG, UL transmissions towards cells of the SCG may be stopped and a master gNB may be informed by the wireless device of a SCG failure type; ¶ [0265] discloses that when a wireless device detects a connection failure, such as a radio link failure, of a SCG, it sends a failure information message to a base station (e.g., a master gNB as disclosed in ¶ [0176]) wherein the failure message includes a failure cause parameter that indicates expiry of a timer, which can be. . . a t312 timer.)  
	Examiner also notes that Chang teaches “a T310 timer is run at the UE, the T312 timer is started at the UE based on the measurement configuration information associated with the SCG, including a value of the T312 timer” (¶¶ [0006], [0065] T312 is a timer associated with a measurement configuration corresponding to a cell group, wherein the cell group comprises a master cell group (MCG) and a secondary cell group (SCG)); ¶ [0032] . . . if the UE supports the T312 and the configuration for the event includes a configuration (an information element useT312) indicating that the T312 is available, and if the T310 is running, and if the T312 is not running, then the T312 is started; ¶¶ [0060] – [0066]  information element rlf-TimerAndConstants including the value of the T312).

	Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth for claim 55 including a base station  (FIG. 4 base station 401) for handling a radio link failure (RLF) in a wireless communication system comprising a master cell group (MCG) (¶ [0173]) and a secondary cell group (SCG) (¶ [0173]) the base station comprising: a transceiver (FIG. 4 communication interface 402; ¶ [0145]); and a processor (FIG. 4 processor 403), coupled with the transceiver all taught by Park.



	
Claims 57 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Tsuboi, in view of Chang, and further in view of Xu.
	Regarding claim 57, the combination of Park, Tsuboi and Chang does not teach wherein the SCG failure message is transmitted via MCG transmission, upon the RLF of the SCG is declared at the UE.
	In analogous art, Xu teaches wherein the SCG failure message is transmitted via MCG transmission, upon the RLF of the SCG is declared at the UE (¶ [0185] RLC failure of a non-duplicated SCG bearer or a primary SCG duplicated bearer may trigger SCG-RLF and SCG failure procedure. . . The UE 106 may send SCG failure information to the NW via the MCG.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park, Tsuboi and Chang to implement the teaching of Xu.  One would have been motivated to do so to enable a UE to send failure information regarding the SCG to the network via the MCG bearer, so that the network can reconfigure and restore the SCG bearer, thereby minimizing negative impact to system throughput.  (Xu ¶ [0185])

	Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth for claim 57.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PG Pub 2020/0359241 (Siomina et al.) – discloses a method for performing radio link monitoring; and 
US PG Pub 2021/0321277 A1 (Murray et al.) – discloses radio link monitoring and radio resource management measurement procedures for nr-u.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413